Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/21 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 222/21 has been considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention pertains to channel assignment in wireless communication.
The claimed invention (claim 65 as representative of the independent claims) recite in part:

assigning the set of information bits to a first subset of the set of polar channels and the set of parity check bits to a second subset of the set of polar channels based at least in part on respective reliability metrics for the set of polar channels, wherein a parity check bit of the set of parity check bits is assigned to a polar channel based at least in part on a channel index of the polar channel; and 
encoding the set of information bits and the set of parity check bits based at least in part on the first and second subsets of polar channels of the set of polar channels.”

The prior arts of record (US 2019/0068316 to Zhang et al. as an example of such prior arts) teach polar encoding, with an encoder of the device, information bits and at least one parity bit using the polar code to obtain encoded data, and transmitting the encoded data to another device. The polar code comprises a plurality of sub-channels. The at least one parity bit being placed in at least one of the plurality of sub-channels. The at least one sub-channel is selected from the plurality of sub-channels based on a weight parameter. However the prior arts of record fail to teach the claimed specifics of:
“…assigning the set of information bits to a first subset of the set of polar channels and the set of parity check bits to a second subset of the set of polar channels based at least in part on respective reliability metrics for the set of polar channels, wherein a parity check bit of the set of parity check bits is assigned to a polar channel based at least in part on a channel index of the polar channel; and 


As such, modification of the prior arts of record including the newly submitted IDS can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 65-92 are allowable over the prior arts of record.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815.  The examiner can normally be reached on Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111